MEMORANDUM**
Manuel Antonio Catalan-Perez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“Board”) order dismissing his appeal of an immigration judge’s denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), and we deny the petition for review.
Even assuming Catalan-Perez testified credibly, substantial evidence supports the Board’s conclusion that Catalan-Perez’s fear of future persecution is not well-founded in light of changed country conditions. See id. at 1000-01 (upholding denial of relief where the Board rationally construes the country report and provides individualized analysis of how changed conditions affect petitioner’s situation).
Substantial evidence also supports the IJ’s conclusion that Catalan-Perez is not entitled to CAT relief because he did not demonstrate that it is more likely than not that he would be tortured upon return to Guatemala. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.